Long, J.
I fully concur in the views expressed in the -opinion by my Brother Grant, in which it is held that the act signed by the Governor is not the act which passed the Legislature, and is therefore void. Aside from that, conceding that the act signed is the one which passed the Legislature, as held by the majority of the Court, there are many provisions which, in my opinion, ■should be held unconstitutional.
The whole scheme of the act for taxing mortgages is that the owner's interest and the mortgagee's interest ■shall be taxed separately. Section 17 provides that—
“If the said mortgagee shall neglect or refuse to pay the tax assessed to him as the holder of any such mortgage, deed of trust, contract, or other obligation, the treasurer shall proceed to collect the same from the mortgagor or holder of the said real estate in the same manner as is provided by law for collecting other taxes; .and any delinquent tax accruing by reason of the failure to collect the tax assessed upon any such mortgage, deed of trust, contract, or other obligation may be returned ■against the said land in the same manner as other delin■quent taxes.”
The act applies as well to existing mortgages as those hereafter given, and to mortgages held by non-residents .as well as those held by residents.
The scheme for taxation is as follows: The assessing officer, in the first column of his roll, is to set down a description of the land. In the second column, and •opposite to the description, he gives the name of the *112owner or occupant, if known, and, if not known, the-words “ Owner unknown.” He is then to assess the owner or occupant, known or unknown, the true cash value of the land, less the value of the mortgage or other interest therein. He shall also set down the name of the owner of the mortgage or other such interest, and opposite thereto the value of such interest; and the taxes to be apportioned and carried out upon the roll in accordance with such assessment.
At first blush, this would seem to be just and equitable. But let us look at the means of collection. It often happens that taxes are not paid. The mortgagee may be a non-resident and fail to pay the tax, or the mortgagor may be a non-resident and fail to pay upon his interest. If the tax is not paid, and there can be found no personal property of the owner of the land from which the tax can be collected by distress, the whole tax upon the land and upon the mortgage interest is made a lien upon the land, for which it can be sold; and thus the land of the owner is sold to pay a debt of •(¡he mortgagee. It is also provided that, if the owner of the fee has personal property, not only his portion of the tax may be collected from him, but the taxes upon the mortgage interest may also be collected from him, by distress and sale of his personal property. The tax upon the mortgage interest is not against the mortgagor, but against the mortgagee, and yet the personal property of the mortgagor may be seized and sold for such tax. It is true that the law provides that the mortgagor, upon payment of the mortgagee’s tax after 30 days from the time the roll goes into the hands of the collecting-officer, or upon the payment by distress and sale of the goods and chattels of the mortgagor, may have the same treated as a payment upon the interest that may be due on the mortgage, and, if • no interest is due, then as a. *113payment upon the principal. It is also provided that, if the mortgagor’s tax is paid by the mortgagee, it “ shall become a lien upon the land, and be added to all other obligations, and become subject to the same terms and conditions as such mortgage,” etc.
It will be seen from this that whatever the contract may be, as stipulated in the mortgage, between the mortgagor and the mortgagee, and though not a dollar is due upon the principal or interest of the mortgage, and not a dollar to become due for five years thereafter, yet the collecting officer is authorized and empowered under the act to seize for the debt of the mortgagee the last piece of personal property the mortgagor has; for there are no exemptions from seizure and sale from taxes under this act. Under certain circumstances, it is distressful enough for a man to be compelled to surrender the last article of personal property he possesses to pay his own tax; but to say that this distress may be visited upon him to pay the debt of another is not only monstrous, but clearly beyond the constitutional power of the Legislature. The Constitution, y article 4, § 43, provides that—
“ The Legislature shall pass no bill of attainder, ex post facto law, or law impairing the obligation of contracts.”
Under the circumstances above stated the mortgagor would be compelled to pay upon his mortgage the amount of the mortgagee’s tax, five years before any amount was due thereon. This compulsion of payment precipitates the maturity of the obligation, and changes the contract between the parties, in violation of the above provision of the Constitution.
In Lyon v. Receiver of Taxes, 52 Mich. 271, it appears that' a tax was assessed against Cornwell, Price & Co., a *114.corporation doing business in Detroit, and after the .assessment and levy of the tax the corporation made a .common-law assignment for the benefit of creditors to ■plaintiffs, who accepted the trust and entered at once .upon their duties. On the day of the assignment, and •after it was made, efforts were made by the defendant, .as receiver of taxes, to collect the same. On December 22, he entered the store of plaintiffs, and threatened to take possession of and sell the assigned property to pay the tax, which amounted to $667.78. The plaintiffs, to prevent this, paid the tax under protest, and on the following day brought suit in assumpsit to recover this •amount. The city charter of Detroit provided that the city taxes should be a lien upon the property assessed until paid. This Court held that provision did not apply to personal property. The defendant claimed that it was his duty to enforce the collection of this tax against the plaintiffs’ property under the assignment; that his act in ,so doing was official, and had the color of right; therefore he was not personally liable. It was said by this ■Court:
“ Several cases decided by' this Court have been referred to as supporting this position, but they ar.e not applicable to the facts in this case. This was not the case of a person whose property had been illegally assessed, and against whom the collector’s warrant ran, but an attempt .to take the property of one person to pay another person’s tax. This cannot be done, under our Constitution or laws. It would be the grossest injustice, and finds no support in the decisions of this Court,”
But, again, if the mortgagee does not pay the tax,, and ■it is not collected of the mortgagor by distress,' it becomes a lien upon the land of the mortgagor, and thus the property of the mortgagor is taken to pay the mortgagee’s taxes. Under this law the assessment or listing and ■.valuing of property is made in April or May, but no *115taxes are levied until after the October meeting of the board of supervisors, and they become a lien upon real and personal estate only on and from the 1st day of December. Mortgages are often accompanied by a note to which the mortgage is collateral. The note may be negotiable paper, which passes from hand to hand by delivery or indorsement, and in equity carries with it the mortgage security, without actual assignment. It may have been purchased in reliance solely upon the responsibility of the maker or indorsers. A purchaser of such paper, in good faith and for value, before maturity and before the tax becomes a lien upon the mortgage, has a right to enforce it against the maker for the full extent ■called for by the promise upon its face; and it is not subject to offset for taxes assessed against the payee and paid by the maker. The mortgagor cannot, by payment ■of the tax assessed against the mortgagee, offset it against the Iona fide assignee, who under the law was not liable to pay the tax. The mortgagor paying the tax of the mortgagee, under such circumstances, would have no means of enforcing repayment by an offset against the mortgage.
Mr. Justice Campbell, in Attorney General v. Supervisors of Sanilac Gounty, 71 Mich. 31, says:
“ K mortgage, under our legislation, conveys no legal ■or equitable estate in land. It is no more and no less than a collateral secui'ity upon land, which has no value in itself, but depends entirely on some outside obligation, from which it is inseparable. If it is given to secure a debt, it belongs to the owner of that debt, and passes with it to any lawful holder, without assignment. If ■the debt is negotiable, it passes to any one to whom the paper belongs. If it is given to secure several debts or several installments, it belongs ratably to as many persons as there are owners of these. It may be given by way of indemnity, and in that case it may never have *116any money value. It may be given for a debt amply secured by other mortgages on other property, or it may be on property already so heavily incumbered as to make it no security at all. So the mortgagee may be a mere-trustee, with no interest himself in it.”
There are many other circumstances which might be stated where it would be impossible to separate these interests, and enforce the payment of the tax out of the goods of the mortgagor, without violating the obligations-of the contract.
The obligation of a contract is the law which binds the parties to perform their agreement. Sturges v. Crowninshield, 4 Wheat. 197. In Green v. Biddle, 8 Wheat. 84, it was said:
“The objection to a law on the ground of its impairing the obligation of a contract can never depend upon the extent of the change which the law effects in it. Any deviation from its terms by postponing or accelerating the period of performance which it prescribes, imposing conditions not expressed in the contract, or dispensing with the performance of those which are,- however minute or apparently immaterial in their effect upon the contract of the parties, impairs its obligation.”
“One of the tests,” say the court in Bank v. Sharp, 6 How. 327, “that a contract has been impaired, is that its value has by legislation been diminished. It is not,, by the Constitution, to be impaired at all. This is not-a question of degree or manner or cause, but of encroaching in any respect on its obligation, dispensing with any part of its force.”
In Bourgette v. Williams, 73 Mich. 214, it was said:
“The obligation of a contract is said to consist in its-binding force on the party who makes it. This depends-upon the law in existence when it was made. These laws are necessarily referred to in all contracts, and form a part of them, as the measure of the obligation to perform them by one party and the right acquired by the other; and, if any subsequent law affects to diminish the duty or to impair the right, it necessarily bears upon the *117•obligation of the contract in favor of one party to the injury of the other.”
At the time these prior mortgages were made, the law then in force did not permit the mortgagor's property to •be seized to pay the tax of the mortgagee. It is now sought by the present’ law to authorize such seizure. To my mind, no plainer case could be stated where an attempt is made by the Legislature, by subsequent enactment, to impair the obligation of existing contracts; and these unconstitutional provisions are so interwoven in the law that no part of it can be carried out.
This position is sought to be answered by the proposition that, inasmuch as it would be competent for the Legislature to cause the entire value of the land to be assessed to the mortgagor, therefore it does not impair the obligation of the contract between the mortgagor and the mortgagee to compel the mortgagor to pay that qrart of the tax assessed to the mortgagee. The illustrations of the workings of the law before given are sufficient answers to this proposition. Under the present law the mortgage interest is not assessed to the mortgagor at all. It is assessed to the mortgagee, and then the tax may be collected by distress of the property of the mortgagor; and in the last illustration used, the assignee of the mortgagee, if he procures it before the tax becomes a lien, and for value, takes it freed of any •obligation to pay to the mortgagor after payment by him ■of the tax. Again, let it be supposed that one class of .mortgagees pay their taxes, and thus relieve the mortgagors of the burden. Another class of mortgagees fail to pay, and the mortgagors are compelled by distress to make the payments. We have the anomaly of the Legislature compelling in one instance tha payment of a part of the tax upon the land by the mortgagee, and in .another case, where the mortgagee does not pay, compel*118ling the mortgagor to make the payment, which, we have seen, he may not always be in a position to collect back. This destroys the uniformity of taxation, which is provided by the Constitution in article 14, § 11.
It is also said that the imposition of this burden upon the mortgagor does not impair the obligation of contracts, for, if the mortgagee does not pay, the State simply appropriates so much of the fund which the mortgage represents as is necessary to pay the tax before it. reaches the mortgagee. In other words, it is proposed to permit the State to take the money of one man to-pay the debt of another, or to appropriate a fund not yet due and compel its payment before due; that is, compel the mortgagor to make payment upon his mortgage long before anything is due thereon, so that the State may get its revenues, — the very thing which the Constitution prohibits. The assumption that this may be done is based upon the idea, as before stated, that the Legislature might in the first instance have compelled the assessmént upon the land of the whole tax. The idea upon which the act was brought into existence was that this was unjust, and a burden upon the land owner, from which he ought to he relieved, and therefore the part which the mortgage bears should be assessed against, the holder of the mortgage. This undoubtedly could have been done, if the Legislature had confined the provisions of the act to mortgages thereafter made; but it is beyond the power of the Legislature to change existing contacts between the parties to the extent pointed out.
Many mortgages contain a provision that the mortgagor shall pay all the taxes assessed on the land. By the act the Legislature attempts, in violation of such contracts, to divide the tax, and compel the payment of a part of it by the mortgagee, which by section 35 of *119the act may be done by seizure of his personal property-That section provides:
“If any person shall neglect or refuse to pay any tax assessed to him, or upon any mortgage or other obligation taxed as an interest in lands owned by such person, as provided by this act, the township treasurer shall collect the same by seizing the personal property of such person, to an amount sufficient to pay such tax, fees, and charges for subsequent sale, whenever the same may be found in the county, from which seizure no property shall be exempt."
The law under which the mortgage was given did not"prohibit the entering into contracts by which the mortgagor was compelled to pay the tax assessed upon the’ whole land. The contract in the mortgage is that the-mortgagor shall pay the tax. The Legislature now provides that the amount of the mortgage shall be deducted/ from the value of the land, and that the mortgagee shall! pay the tax on that part, and compels the payment by-distress of his personal property. A bare statement of this proposition shows a violation of the Constitution, as it clearly violates the obligation of the contract.
The whole scheme of taxation of mortgages, and the collection of the taxes thereon, by the methods pointed out by this act, is so defective that for this reason the whole-act should fail. Let us take a few examples of the practical workings of the scheme. The mortgage interest is to be assessed in the taxing district where the land is situated-In case the mortgage covers lands in more than one taxing district, which is frequently the case, the law provides as to future mortgages, when this is shown to be the case, that they shall not be entitled to record unless-there be appended a statement showing the proportionate amounts to be assessed as an interest on each parcel in the different assessing districts. There is no sufficient provision in regard to existing mortgages for ascertaining-*120these facts. The only provision relating to them is that—
“ It shall be the duty of the holder of any such mortgage * * * to file with the supervisor or other assessing officer of the township or assessing district in which the land or real property affected thereby is situated, .before the 10th day of April of each year, a written statement, under oath, of all his estate situated in such township or assessing district, liable to assessment and taxation under the provisions of this act; otherwise, a written statement of the mortgagee’s interest in any such real estate may be filed with the supervisor by the mortgagor or owner of the fee.”
In other words, as to existing mortgages the only means the assessing officer has in ascertaining the value of the mortgage interest in each parcel, when situate in separate assessing districts, are these statements of the mortgagor or mortgagee. If they are both nonresidents, as the case often happens to be, and the mortgage is upon real property in different assessing districts, there is no way pointed out, except as above stated, to ascertain the facts; and, if the parties are not accessible, then no means is given to ascertain the facts. Let us suppose the case of a mortgage given by a resident of Detroit, or by an owner residing out of the State, upon lands in Oscoda and Eoscommon counties, in the Lower Peninsula, and Chippewa county, in the Upper Peninsula. The supervisors in Oscoda county or Eoscommon county enter the land for assessment upon their respective rolls, and then find it incumbered by a mortgage covering lands in the other two counties, and they attempt to apportion the mortgage upon the several parcels of land in all the counties according to their respective values. How can it be done? The land is assessed, “‘Owner unknown.” The mortgagee is a non-resident. Neither can be reached. Must a supervisor ascertain the *121facts and apportion? And, if the facts cannot be found, how shall he apportion? This is one of the many problems which the law, in its crude state, presents.
Again, in the matter of review under this statute. If the mortgagee does not appear before the board of review, he will be barred from contesting the amount of his tax in any court, as he will have had an opportunity to .appear before that body, and such an appearance or ■opportunity for an appearance would be regarded as his day in court upon the question of the amount of his assessment. Mortgagees must therefore be on the watch in every assessing district where their mortgages may be assessed, — and a mortgage may be assessed in every .assessing district where any of the land lies covered by it, — or suffer the consequences of an overassessment or •overvaluation by each assessing officer on the one mortgage. Take the case of the savings banks and insurance companies situated in Detroit, all of which are organized under the laws of this State. They own nearly $14,000,-000 of real-estate mortgages, held by them as security to depositors in banks and policy-holders in insurance companies. Many of these mortgages cover more than •one piece of land, and presumably lands which are situated in two or more taxing districts are covered by the same mortgage. These mortgages are upon lands in different parts of the State. The assessing officers not having the values at hand by which they can apportion the mortgage according to the value-of each parcel of land, each assessing officer may assess the mortgage in each district according to his own view as to the proportion which it bears to the whole land. Must the bank or insurance company, in order to prevent an overvaluation in each district* appear before the board of •.review, or in default thereof be held to the amount *122assessed against the mortgage in each district? The law does not define how these matters may be arranged.
Many other defects could be pointed out, and the imperfections of the law shown. These defects may not prove insurmountable barriers to a valid assessment, but I have cited them to show the difficulties of carrying the law into effect;
Upon the questions which have not been discussed by my Brother Grant or myself, I concur fully in the views of my Brother Montgomery.
I am of the opinion, however, that the writ of mandamus should be denied.
Grant, J.
This is an application for the writ of mandamus to compel the respondents, who are the assessors of the city of Detroit, whose duty it is to assess at its true cash value all the real and personal property in the city, and to make out the assessment rolls, to comply with the provisions of Act No. 200, Laws of 1891, which require them—
1. To assess the value of any laud contract to the owner of such security as real estate.
2. To assess as real estate, to the owner thereof, the value of any real-estate mortgage executed before the tax law of 1891 went into effect.
3. To assess to any savings bank or insurance company,, as real estate, the value of any real-estate mortgage-owned by such bank or insurance company, executed since said tax law took effect.
4. To assess the value of any real-estate mortgage executed since said tax law took effect to the owner thereof, as real estate.
5. To assess the value of any real-estate mortgage-executed since said tax law took effect, and owned by a non-resident of this State, to such non-resident owner,, as real estate.
6. To deduct the value of all real-estate mortgages-owned by any savings bank or insurance company from the value of the capital stock of such bank or insurance *123company, as determined for assessment purposes by the-statute in such case made and provided.
The respondents answered, alleging various reasons-against the constitutionality of the act.
The first question for determination is whether the-act approved by the Governor and deposited with the Secretary of State is the act which passed the Legislature. Courts will not go behind the legislative-journal for any evidence touching the validity of an act of the Legislature. ¥e must be able to determine-from an inspection of the journal that the act as signed did not pass, in order to declare it void. The history of this act, as found in the journal, is as follows:
Early in the session a joint special committee of the-Senate and House was appointed, to which were referred the recommendations of the retiring and incoming Governors on taxation, with instructions to prepare and report a general tax bill. Three general tax bills were introduced, — two in the House and one in the Senate,— and referred to this committee.. The House bills were numbered . 178 and 984, and the Senate bill, 325. April 17 this committee reported a substitute for House bill No.. 178, which was concurred in, ordered printed, and referred to the committee on judiciary. House Jour. 1246.
June 19, the judiciary committee reported to the House-House bill No. 178 (file No. 340), entitled' “A bill to provide for the assessment of property, and the levy of taxes thereon, and for the collection of taxes heretofore- and hereafter levied, and to repeal Act No. 195 of the-Session Laws of 1889, and all other acts in any wise contravening any of the provisions of the same;” reported a substitute therefor; recommended the substitute be concurred in and passed. This report was accepted, the-committee discharged, and the substitute ordered printed, and made the special order for the next Tuesday. House: *124-Jour. 2050.. June 23, which was the following Tuesday, appears another report from this same committee, and in precisely the same language, upon the same bill, which report was accepted and the committee discharged. The bill was then made the special order for June 24. Id. 2066. June 24 appears another report from the same «committee upon the same bill, and in precisely the same language. Again the report was accepted and the committee discharged. A vote was taken, and the House •did not concur in the substitute. The original bill was then referred to the committee of the whole, and placed ■on the general order. Id. 2082, 2083.
The bill was considered in committee of the whole •June 27, which reported that they had had under consideration substitute for House bill No. 178 (file No. 340), entitled A bill/” etc. (giving the same title as ■above); that they had not gone through therewith, and .asked leave to sit again, which was granted. Id. 2156. The same bill was further considered in the committee ■of the whole on the same day, and the committee asked leave to sit again. Id. 2157. The same bill was again considered in committee of the whole June 29, but its ■ consideration w«as not completed, and leave was granted to sit again. Id. 2163. The like proceedings were .repeated the same day upon this same bill. Id. 2164. At the evening session of the same day the bill was further considered in committee of the whole, when the same was reported back to the House with sundry amendments thereto, in which the House was asked to concur, and its passage recommended. The House concurred in the amendments, and the bill was placed on the order of third reading. Subsequently the vote by which they ■concurred in the amendments was reconsidered, and a •motion was made to concur in all the amendments, except .the amendments made to section 17 and section 12, which *125motion prevailed. A motion was then made to concur in the amendments made to section 17, which motion prevailed. A motion was also made to concur in the amendments made to section 13, which motion did not prevail. The motion by which the House concurred in-the amendments to section 17 was then reconsidered, and pending the motion to concur in these amendments the following motion was made: “That the bill be-laid on the table, and ordered printed as a supplement in to-day’s journal.” This motion prevailed.
Two resolutions were then passed by the House, — one declaring that it was desirable to incorporate into the tax laws of this State the California mortgage tax system, as provided in House bill No. 178 (file No. 340); the other declaring that it was desirable to incorporate-the county system for the collection of delinquent taxes, as provided for in the same bill. House Jour. 3167,. 3168. The bill was printed in the journal as directed, under the heading:
“Supplement to House Journal. File No. 340. House-of Bepresentatives. Substitute for Senate bill No. 178. (Introduced by Mr. Doremus.) Ordered printed for the use of the committee on judiciary. Lansing, June 39, 1891.”
It is conceded that the expression, “Substitute for Senate bill No. 178,” should read: “Substitute for House bill No. 178.” This was a clerical error, and corrects itself, since no tax bill by that number was pending in the Senate. A statement of this clerical error is-made in the index to the journal. The bound volumes of the journal are now produced, and this bill, which the House ordered printed in that day’s journal, is omitted therefrom.
July 1 it. appears from the journal that,—
“On motion of Mr. Doremus, House substitute bill No. *126178 (file No, 340), entitled * * * was taken from fhe table and put upon its immediate passage.”
Several amendments were then made to the bill by the House, which appear in the hound volumes of the journal on pages 2199 to 2201, and on pages 1431 and 1432 •of the journal as issued daily. I do not consider it necessary to state them here. The bill was then passed and sent to the Senate, and on the same day the Senate ■returned the bill to the House, reporting that it had passed the bill with some amendments. These amendments were concurred in by the House, appear upon the journal, and are in the act as signed by the Governor.
July 1, while the bill was being considered by the House, and just before its passage, the journal contains the following:
"Mr. Doremus moved to further amend the bill as follows:
"1. By striking otit sections 109, 110, 111, 113, and 116.
" 2. By inserting in line 3 of section 114, after the word such/ the word ' blank/ and after the words •' forms of/ the words ' delinquent tax record, certificates, ■deeds, and other necessary papers/
"3. By inserting in line 5 of section 115, after the word 'accrued/ the words 'or may hereafter accrue/—
"Which motion prevailed. The question recurring to the passage of the bill, pending the taking of the vote •thereon, Mr. Doremus moved that there be a call of the House, which motion prevailed.”
After the roll of the House was called, the pending bill was laid on the table. Shortly after this, on the .same day, by unanimous consent, the bill was taken from the table and placed upon its immediate passage. Here, again, a clerical error was committed, by referring to the bill as "House substitute for Senate bill No. 178;” but it was also referred to as file No. 340, and the title given - identical with the one just before laid upon the *127table. There is no doubt that the bill then passed was the same as that which had just before been laid upon the table, nor does any one contend that it is not. It also affirmatively appears that the bill taken from the table was the identical bill which had been laid upon the table, ordered printed, and printed in the journal. The record last above stated is taken from the daily journal of the House, as it was issued and published at the time, and sent to the various State, county, and township officials, as containing the records and proceedings of the House. See page 1432 of the daily journal. The bound volume, No. 3, of the journal, is now produced, with the certificate of the clerk of the House of Eepresentatives attached thereto, certifying that it is a correct journal of the proceedings of the House of Eepresentatives for 1891. There now appears at page 2201 of this bound journal, after the three amendments above given, and between the words “which motion prevailed” and “the question recurring to the passage of the bill,” the following:
“Mr. Doremus stated that certain sections of the bill had been stricken out and some added in the committee of the whole, which, with the above amendments, would not leave the sections in consecutive order; and thereupon Mr. Doremus further moved to amend the bill by directing the engrossing and enrolling committee to renumber the sections of the bill so that they should be numbered, as near as may be, by consecutive numbers; which motion prevailed, and the sections of the bill were thereupon accordingly renumbered.”
It is apparent that the numbering of the sections might have been done by the committee on engrossment and enrollment without any instruction from the House, and without in any manner affecting the validity of the bill.
It must first be determined whether the bill ordered-*128printed, and actually printed, in the journal as a supplement, constitutes a part of the journal. If it does, then the clerk of the House had no authority to leave it out of the bound volume. He possesses no power under the Constitution, or under any legislative action, to add to or take from the journal which the House has-made and published. He can only make corrections under the authority and direction of the House. After the Legislature has adjourned, the sole authority possessed by him is to see that the journals, as made, corrected, and approved from day to day, are correctly published and bound, and given to the people of the State for preservation in a lasting form, as. the correct and exact proceedings of that body. He may possibly have the right to correct grammatical or clerical errors which appear upon the face of the journal. To hold that he may do more would be not only absurd, but it would be-monstrous. If clothed with that power, he might change and control legislation at his will. His certificate, made-after the Legislature has adjourned, possesses no such sanctity.
Courts will go behind the acts of the Legislature, published by authority, to the written act, as signed by the-Governor and found in the office of the Secretary of State, to ascertain what the law is. For the same reason, they will go behind the bound volumes of the journal, to the record made and approved by the Legislature, to ascertain what that journal is. The language of this-Court in Rode v. Phelps, 80 Mich. 609, speaking through my Brother Morse, applies with equal force to the facts of this case, viz.:
“If the rule prevailed here which is adopted in some-of the states of the Union, that the courts have no power to go behind the authentication of a law by the-presiding officers of the Legislature and the approval of *129the Governor to ascertain whether or not it was legally passed, under the requirements of the Constitution, we should always be in danger of having laws upon our statute-books which, although the courts would be obliged to hold them valid under such a rule, were never passed by the Legislature, and were really created by the carelessness or corruption of some member, clerk, or employé of that body, or perhaps by the interpolation of a member of what is sometimes facetiously called the ‘Third House,' but which is nothing more nor less than an organized and generally unscrupulous lobby.''
Courts will take judicial notice of the methods of procedure in the Legislature. No written journal is kept by the House or Senate. The journal, as published and placed upon the desks of the members every morning, is the only record kept of its proceedings. By resolution of the House, the record of its proceedings, called the ‘‘ Journal,'' was sent daily to the various township, county, and State officials, including the Secretary of State and the members of this Court. For what purpose, other than to be received and acted upon as the official record of its proceedings, and the original record thereof?
Rule 8 of the House Rules is as follows:
“ Upon the announcement by the clerk that a quorum of the House is present, the journal of the preceding day shall be read, unless otherwise ordered by the House, a.nd any mistake therein corrected.”
It is provided by Rule 11 that,—
“After correcting the journal of the preceding day, the order of business shall be as follows,” etc.
In practice, under these rules, the record of each day's proceedings, as it appears in this journal, which is in the hands of every member, stands approved, unless a correction is suggested and made, which will then appear in the journal the next day.
Section 15 of Howell's Statutes provides for printing *130and binding, in volumes of convenient size, “the official journal of the Senate and House of Representatives.” The Legislature of 1891 provided, by concurrent resolution No. 13,—
“ That the secretary of the Senate and the clerk of the House of Representatives be and - they are hereby directed to compile and prepare for publication, make indexes, and superintend the publication of the journals,” etc.
What constitutes this “official journal” mentioned in the statute, and “the journals” mentioned in this resolution? Has there been no official journal before this time? Can there be none until one is compiled, indexed, and bound into volumes, which do not and cannot appear for months afterwards? Is there no official journal in existence, of which courts will take judicial cognizance? If a question arises as to the passage of a law enacted early in the session, and given immediate effect, to what “official journal” will the courts resort to determine it while the Legislature is in session? Ample opportunity is now offered to test such questions in the courts before the adjournment of the Legislature. The Constitution also requires each bouse to keep and publish a journal of its proceedings.
The decision in Attorney General v. Burch, 84 Mich. 408, went no further than to hold that the clerk, under a resolution directly "authorizing him, might make corrections before the Legislature adjourned. In the present case the clerk omitted this part of the journal from the copy he certified, not by any direction of the House nor to correct any error, but upon his own motion, and apparently because he did not consider it a part of the journal.
The liquor tax law of 1889 Was printed in the journal *131■of the House under precisely the same language aB was used in the present case, except the words “ as a supplement.” The term “in the journal” means what it says, and has but one meaning. To print “in the journal, as a supplement,” has the same legal significance as to print “in the journal.” In Rode v. Phelps, 80 Mich. 598, the ■bill which was printed in the journal was considered by this Court as the bill then pending before the House, ■and from an examination of the journal, taking that .as the pending bill, it appeared that the bill passed by the Legislature was not the one signed by the Governor. It is true that in that case the bill “ as amended ” was ■ordered printed, but I do not regard those words as possessing any significance. By “ the bill,” when laid .on ¡the table and ordered printed, is meant, not the bill as it was introduced, but the bill then in possession of the House, under consideration, and as amended. Any other construction would be doing violence to the plain meaning of the language. The object of printing it was to place it, as it then stood, before each member of the' House, for his personal examination and guidance, by reason, undoubtedly, of the short time remaining for the consideration of so important a measure. This supplement is brought into court by the Secretary of State, in whose office it is found, and to whom it was sent when published, and who has preserved it there ever since, as c, part of the legislative journal, issued by authority. Its identity cannot be, and is not, denied. Upon reason, common sense, and grounds of public policy, this supplement must be taken and considered a part of the journal.
But it is insisted that the words, “ ordered printed for ¡the use of the committee on judiciary,” appearing on the supplement, show that it was not published for the use of the House. The fallacy of this claim is apparent when it is considered that the committee on the judiciary had *132before this reported the bill to the House, had been discharged from its further consideration, and that it was at no time thereafter referred to them. Those familiar with legislation will know that these words were on the ®riginal bill before it was reported by the committee to the House.
It is also urged that this daily journal may be produced from a supervisor, or from any person to whom it was sent, and who has taken the pains to preserve it, and be received to contradict the bound volumes. This position might be tenable if the bound volume were the original record. But it is not. No one original is made or kept. Each number issued is an original. This journal; issued daily to its members and to the people of the State, purports to be made and published by author-ty, is in fact made and published by authority and bears upon its face its own authentication. It and the bound volumes are both published by authority, are open to the examination of the courts, and it is of no consequence whether they are found in public or private libraries, in public or private offices, in the possession of members of this Court or of private individuals. When produced, each authenticates itself. The Legislature has provided that both shall be sent to the members of this Court. When so sent and received, by which are they to be governed? We are not pointed to, nor can I find, any statute which makes this bound volume conclusive evidence of the proceedings of the Legislature. It follows in the present case that this journal, as issued daily, preserved by the Secretary of State, and produced to this Court, is one of the original, official journals of the House, and to it we must look to determine what action the House took, and what it did not take, upon the act in question.
The following cases are cited in support of the position *133taken by relator, viz.: McCulloch v. Slate, 11 Ind. 424; Turley v. Logan Co., 17 Ill. 151; Post v. Supervisors, 105 U. S. 670; Attorney General v. Rice, 64 Mich. 385. An .examination of these eases shows that the question now ■under cousideration was not either directly or indirectly involved.
In McCulloch v. State, evidence was offered to show that two members who were shown by the record as having voted for the bill were not present and did not vote for it, and that another member, who was recorded as having voted for it, in fact voted against it. It was with reference to this state of facts that the language .in that opinion was used. No dispute arose as to what was in fact the journal. It,is' there said:
“ The house keeping the journal is the only tribunal by which it can be corrected, and, until corrected by such authority, it must be considered conclusive as to the facts which it contains.''’
Applying this language to the present case, and where is found any correction of the journal by the only tribunal which can correct it?
In Turley v Logan Co., a correction was made at a subsequent session by the legislature itself, and in the decision is this language:
“We cannot doubt the power of the same legislature, at the same or a subsequent session, to correct its own journals by amendments which show the true facts as they actually occurred, when they are satisfied that hy neglect or design the truth has teen omitted or suppressed (The italics are my own.)
So far as this language is applicable to the present case, it is clear that the Legislature alone can make the correction, and that it must appear on, the journal as made by its authority.
In Post v. Supervisors the law was held void because the journals did not show it to have been enacted in *134conformity with the requirements of the constitution; and Mr. Justice Gray, in delivering the opinion, says:
“If the journals, being produced or proved, fail to-show that an act has been passed in the mode prescribed by the constitution, the presumption of its validity, arising from the signatures of the presiding, officers and of the executive, is overthrown, and the act is void.”
Under the statute of Illinois,—
“The copies of the original daily journals kept by the clerks of the two houses, made by persons contracted' with or employed for the purpose, as authorized and' directed by that act, * * * in well-bound books-furnished by the secretary of state, pursuant to the-duty thereby imposed upon him, and afterwards deposited' and kept in his office, are official records in his custody,, copies of which, certified by him, are admissible, upon settled rules of evidence; * * * and neither the competency nor the effect of such copies is impaired by the loss or destruction of the daily journals or minutes,”
It is further said:
“The copies of the journals, certified by the. secretary of state, and the printed journals, published in obedience to law, are both competent evidence of the proceedings in the legislature.”
If in that case the daily “journals” or “minutes” had been “produced” or “proved,” and they had differed from the bound books, by which would the court have been guided? See same case, reported in 94 U. S. 260.
In Attorney General v. Rice, Mr. Justice Morse, speaking for the Court, referred to these “journals kept by the clerk of each house, and read and corrected each day by each body, and duly certified by the proper officers to be correct.” If the bound volumes differ from these journals, “kept, read, and corrected, each day,” which should govern? The offer in that case was to contradict the journal, which showed that a certain bill was. *135introduced, by showing that it was a skeleton bill, with a head but no body.
I cite also, in this connection, Miller v. Goodwin, 70 Ill. 659. In that case the statute of Illinois required the secretary of state to record in a bound volume prepared and kept in his office for that purpose the daily proceedings of the legislature. The proper officers of the respective houses kept the minutes of their proceedings upon blanks furnished to them. These were daily sent to the secretary of state, recorded in this book, which was called the “Journal Record," and, after they were so transcribed, he sent them to the public printer, and they were never returned. Objection was made‘that the journal record was not the original record, and parol proof was offered of the proceedings of the legislature to contradict this record. This was held incompetent. In that case this record was made by law the official record. In the present case, as already stated, the journal published daily is the official record. The court in that case said:
“Public information of the proceedings is required to be furnished by publication; and, if this record is not designed to be a permanent depository of the evidence of the proceedings required to be copied into it, then we must presume that the law requires the making and preservation of a public record with no end in view."
The nest question for determination is whether the statement and motion appearing in the bound volume, and above given in full, are a part of the official journal of the House. As already stated, they do not appear in the journal of July 1, as it was published at that time. The Legislature continued in session July 2 and 3, and neither in the journals of those days, as they were then published, nor as they appear in the bound volume, is there found any correction of the journal of July 1, nor any reference whatever to any such state*136ment or any such motion as a correction. The Legislature adjourned without making any such record. That it was inserted after the adjournment is beyond dispute. Its effect is to contradict the official record, which had then been made and published to the people of the State. No record of it having been made anywhere in the journal prior to the adjournment, the legal presumption follows that no such action was taken. That courts, on the ground of public policy alone, should not recognize them as a part of the journal, is, in my judgment, too clear to require argument. If the clerk may add to the record, as left in his hands to compile, he may also take from it; and thus he, either alone or in combination with others, may defeat the will of the people. Suppose he, either intentionally or inadvertently, should leave out of the bound volume the record of the vote by which a bill had passed the House by a yea and nay vote, as required by the Constitution, § 19, art. 4. Can it be possible that courts are not clothed, not only with the right, but the duty, to examine the original journals, and thus ■enforce the people’s will?
The conclusion that no such proceedings took place nan safely rest upon the records as above given. But they are not the only evidence within our reach. Whatever of credit is to be given to these bound volumes is not derived from the fact that they are bound, but from the certificate of the clerk, attached thereto, that it is a correct journal of the proceedings, and the fact that they are published by the Legislature as its official journal. That is what gives it its official character contemplated in the statute and resolution above referred to, and determines its prima facie authenticity and correctness. Courts, in their search for the truth as to what the proceedings actually were, will examine an unbound as well as a bound copy. The compilation and publica*137tion of the official journal required a repaging, different from that of the journal as issued daily. The record of the proceedings now under discussion is found on page 1432 of the original journal issued at the time, and on page 2201 of the bound volume. Since the argument a printed copy has been handed to me by counsel for respondent, as prepared by the clerk of the House, for printing and binding into volumes, with pages the same as those i' the bound volume, and with the clerk’s certificate attached thereto, in which, on the same page, viz., 2201, is found a record of these proceedings; and it corresponds exactly with the record of the journal as issued daily at page 1432. It thus appears that this .journal, covering, as bound, 2286 pages, was prepared by the clerk, certified to by him, placed in the hands of the printer, repaged, and printed, without the disputed proceedings appearing in it, and without any reference whatever thereto. How, then, is it possible to reach any other conclusion than that this statement and motion were inserted after the Legislature had adjourned, by some one without authority?
* Of the right of this Court to examine this copy, there is no doubt. When the case of Auditor General v. Board of Supervisors of Menominee Co., 89 Mich. 552, was heard, October 29 and 30, 1891, this Court was referred to the unbound numbers of the Senate Journal, certified to by the secretary of the Senate, for the official record of the Senate on the act then in question, and they were accepted without objection as an official record of the proceedings of that body. If,- when bound, that record should be found to differ from the record then before the Court, by which should it be governed, in the absence -of any evidence upon the journal of a correction by the Senate?
It is established beyond controversy that the ■ bill, as *138printed in the journal June 29, was the identical bill then under consideration, the one to which amendments were made by the House, and which, as amended, should have been engrossed and enrolled, and signed by the-Governor. There is no claim that any amendments were-made by the House after the bill was printed in the-journal which do not appear upon the journal. Putting the bill and these amendments together, it is impossible-to make up the bill which was afterwards signed by the Governor and printed in the Public Acts. There was no other substitute for House bill No. 178, except this one, and no other which was known as “File No. 340.” The first 19 sections of the act, as printed, are identical in subject-matter with the first 19 sections of the printed bill in the journal, and áre also identical in language, except in so far as they are in a few instances modified by the amendments shown to have been passed by the-House, and a few provisions which the journal nowhere shows to have been stricken from the bill then pending. Sections 85 to 109 of the act, inclusive, are also identical, both in subject-matter and in language, with sections 84 to 108, inclusive, of the bill, while- sections 109’ 110, 111, 113, and 116 of the bill as printed, and which-the journal shows were stricken out, do not appear in the act as signed. Another conclusive evidence that the bill printed in the journal was the identical bill under consideration, and to which amendments were made, iff the fact that the bill as printed contained 116 sections,. 5 of which, as already shown, were stricken out, while the bill signed by the Governor contains 111 sections,, just the 5 sections less.
It is said by counsel for relator, in his brief:
“Every affirmative amendment proposed [referring to the amendments found in the journal] is found in the act as now enrolled.”
*139This is undoubtedly true, and these amendments can-all be traced to their proper place in the bill printed in the journal. The lines as printed in the journal were not numbered. It is well known that the lines of the-sections of bills printed for use in the Legislature are numbered. All the amendments made to the bill by the-House, except four, were made by Mr. Doremus, who evidently had charge of the bill. ' Of these four, three were proposed by Mr. Eichardson, and one by Mr. Conner. In proposing these amendments, reference was made to the sections and lines by number, except in case of the amendment proposed by Mr. Connor. Evidently, those proposing these amendments had before them a printed copy of the bill, with the sections and lines numbered. This was evidently for convenience in directing the attention of the members, as well as the clerk, to the place where the amendments were to be made.. But it cannot be argued from this that the House had before-it a bill different from that which .they had laid upon the table two days before, and ordered printed. Nor is-there, in my judgment, any foundation in fact for even-a supposition to that effect.
When a bill by order of the House is printed in its-journal, as the bill then pending, is shown by the same-journal never to have been referred to any committee, but to have received certain amendments, which appear in full upon the journals and then, as thus amended, to have passed both branches of the Legislature, such bill, as thus amended, is the one that has become enacted into law, and having received the solemn sanction of the Legislature. If the bill, when engrossed and enrolled, and signed by the Governor, contains other provisions, it is null and void, and must be set aside. This I believe to be the rule founded upon authority and reason. See *140.authorities above cited; also Ryan v. Lynch, 68 Ill. 160, and authorities there cited. Tested by it, the tax law of 1891 cannot be sustained. It differs from the act which passed the Legislature, as appears by the House Journal, jn several essential particulars. I deem it necessary to mention but one. It was the intention of the Legislature to incorporate into this law the California system ■ of taxing mortgages. For this purpose the law declares that mortgages shall be considered real estate; that the value of the mortgage shall be deducted from the value -of the land, and each assessed accordingly. Section 17 ■of the bill and section 17 of the act cover this subject. Section 17 of the bill printed in the journal contains •.this clause:
“ Every contract hereafter made, by which a debtor ■ obligates himself to pay any tax assessed on the interest •of the holder of any mortgage, deed of trust, or other lien, shall, to the extent of such obligation, be null and ■void.”
This provision does not appear in the bill signed by ■the Governor, nor in the act as published in the Public .Acts. The House Journal does not show even an attempt to strike it out. The only record to be found anywhere :in regard to it is on the printed copy of the bill, with riders attached, found in the office of the Secretary of State, and which is claimed to be the bill as passed, and from which the engrossed copy was made; and there, opposite this clause, is found the following pencil memorandum: “ Richardson says this was struck out.” But I do not consider this as competent evidence. It is to the journal that we must look. By the absence of this provision from the law, it is shorn of all its force and effect, so far as taxing mortgages is concerned; for it is now conceded by counsel for the relator that under the *141act as it is the mortgagor and the mortgagee may make a valid contract, by which the mortgagor must pay the-taxes. Common experience tells us that every mortgagee would insist upon such a contract, and that, therefore, no relief is afforded in this respect to the mortgagor by the act as it now appears. This was an important and radical provision. We cannot assume that the Legislature intended to leave it out. The journal records that they did not, and it must prevail.
It is of no avail to say that certain sections of the-bill printed in the journal are not contained in the law, nor that the law contains certain sections which do not appear in the printed bill. This may seem strange, as-was said in Attorney General v. Joy, infra, but this-furnishes no basis for courts to infer that amendments were made which the journal does not show. The journal must control. In Attorney General v. Joy, 55 Mich. 94, the bill under consideration required the vote of two-thirds of the members to secure its passage. The journal showed one vote short of this number, but the bill was declared carried by the requisite majority, and the parties interested acted upon that assumption. It was urged that there was evidently a mistake in the journal, but the-Court said, speaking through Chief Justice Cooley:
"There was a considerable vote in opposition to the act in question, and, if the vote in its favor was insufficient, it seems strange that attention was not challenged to the fact immediately; * * * and it seems-incredible that, if a mistake was made in declaring a bill passed which had not received the necessary vote, the mistake should not have been discovered as early as the day following. * * * But we cannot now judicially determine that there was any such mistake. The legislative journals furnish no proof of it, and it remains merely a plausible conjecture.”
The act in question should be held void, and the writ. *142•of mandamus denied. It would follow that the preexisting tax laws are in force, and that the assessment .and collection of taxes must proceed under them.
I concur in the conclusion reached by my Brother Long, that the law is unconstitutional.